      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DWISION



 IN RE EQUIFAX, INC.                         Civil Action
 DEMVATrVE LITIGATION                        No.: 1:18-CV-00317-TWT




                               i ORDER AND FmAL JUDGMENT

      This matter came before the Court for hearing pursuant to the Order


Preliminarily Approving Settlement ("Preliminary Approval Order") of this Court

dated _^fJ^<^^r^ s^ _, 2020, on the application of Lead Plaintiffs for


approval of the settlement of this Consolidated Action as set forth in the Stipulation

of Settlement and Release Agreement dated as of February 12, 2020, including all


exhibits thereto ("Agreement" or "Settlement"). Due and adequate notice having


been given by Equifax, Inc. ("Equifax" or the "Company") and Lead Plaintiffs to


Current Equifax Stockholders as required in the Court's Preliminary Approval


Order, and the Court having considered all papers filed and proceedings held herein


and otherwise being fully infomied, and good cause appearing therefor, IT IS


HEREBY ORDERED, ADJUDGED, AND DECREED that:
      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 2 of 7




       1. This Order and Final Judgment ("Judgment") incorporates herein the


Agreement, including the exhibits thereto. Unless otherwise defined herein, all


capitalized terms used herein shall have the same meanings as set forth in the


Agreement.


      2. This Court has jurisdiction over the subject matter of the Consolidated

Action, and the Parties to the Agreement have consented to the jurisdiction of the


Court for purposes of implementing and enforcing the Settlement embodied in the


Agreement.


      3. The record shows that Notices have been given to all Current Equifax


Stockholders in the manner approved by the Court in the Preliminary Approval


Order. The Court finds that such Notices: (i) constitute reasonable and the best


notice practicable under the circumstances; (ii) constitute notice that was reasonably


calculated, under the circumstances, to apprise all Current Equifax Stockholders who


could reasonably be identified of the pendency of the Consolidated Action, of the


terms of the Settlement, and of Current Equifax Stockholders' right to object to and



                                                      y
to appear at the settlement fairness hearing held on Q-u^uz^ ^ _,


2020 (the "Settlement Hearing"); (iii) constitute due, adequate, and sufficient notice




                                         -2-
      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 3 of 7




to all persons or entities entitled to receive notice m accordance with Rule 23.1(c) of


the Federal Rules of Civil Procedure; and (iv) meet the requirements of due process.


      4. In light of the benefits to the Company and the complexity, expense and


possible duration of further litigation, the Court hereby fully and finally approves

the Settlement, pursuant to Rule 23.1 (c), as set forth in the Agreement in all respects,


and finds that the Settlement is, in all respects, fair, reasonable, and adequate, and in


the best interests of Equifax and its stockholders. This Court further finds the


Settlement set forth in the Agreement was reached under the supervision of an


experienced mediator and is the result of arm's-length negotiations between


experienced counsel representing the interests of Lead Plaintiffs, Equifax, Equifax's


stockholders, and the Individual Defendants. The Court has considered any


submitted objections to the Settlement and hereby overrules them.


      5. The Parties are hereby directed to implement and consummate the


Settlement according to the terms and provisions of the Agreement. The


Consolidated Action and all claims contained therein, as well as all of the Released


Claims (mcluding Unknown Claims), are dismissed on the merits and with

prejudice.




                                          -3-
      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 4 of 7




      6. The Court finds that during the course of the litigation, the Parties and

their respective counsel at all times complied with the requirements of Rule 11 of


the Federal Rules of Civil Procedure, and particularly with Rule 1 l(b) of the Federal

Rules of Civil Procedure.


      7. Upon the Effective Date, the Releasing Parties shall be deemed to have,


and by operation of the Judgment shall have, fully, finally, and forever waived,


released, relinquished, and discharged the Released Claims (including Unknown


Clauns) against the Released Persons. Nothing herein shall in any way impair or


restrict the rights of any Party to enforce the terms of the Agreement.


      8. Upon the Effective Date, the Released Persons shall be deemed to have,


and by operation of the Judgment shall have, fully, finally, and forever released,


relinquished, and discharged Lead Plaintiffs, and their Related Persons, Lead


Counsel, and the Plaintiffs, as well as any other law firm that appeared for the


Plaintiffs, in the Action from all claims (including Unknown Claims), arising out of,

relating to, or in connection with the institution, prosecution, assertion, settlement,


or resolution of the Consolidated Action or the Released Claims. Nothing herein


shall in any way impair or restrict the rights of any Party to enforce the terms of the


Agreement.



                                         -4-
      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 5 of 7




      9. The provisions contained in the Agreement (including any exhibits

attached thereto) shall not be deemed a presumption, concession, or admission by


any Party of any fault, liability, or wrongdoing, or lack of merit as to any facts or


claims alleged or asserted in the Consolidated Action or in any other action or


proceeding, and shall not be interpreted, construed, deemed, invoked, offered, or


received into evidence or otherwise used by any person in the Consolidated Action


or in any other action or proceeding, whether civil, criminal, or administrative,


except in connection with any proceeding to enforce the terms of the Settlement.


The Released Persons may file the Agreement and/or the Judgment in any action


that may be brought against them in order to support a defense or counterclaim based


on principles ofres judicata, collateral estoppel, full faith and credit, release, good


faith settlement, judgment bar, or reduction or any other theory of claim preclusion


or issue preclusion or similar defense or counterclaim.


      10. The Parties are to bear their own costs, except as otherwise provided in


the Agreement and in this Judgment. The Court hereby approves the Fee and


Expense Award provided in the Agreement. The Court also approves a Service


Award to each of the Lead Plaintiffs in the amount of $2,500, to be paid out of the

Fee and Expense Award.



                                         -5-
      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 6 of 7




      11. Lead Plaintiffs and/or any Equifax stockholder derivatively on behalf

of Equifax are permanently barred and enjoined from commencing, prosecuting,


instigating, or in any way participating in the commencement or prosecution of any


action asserting any Released Claims against any Released Person.


      12. Without affecting the finality of this Judgment, the Court retains

continuing and exclusive jurisdiction over all matters relating to administration,


consummation, enforcement, and interpretation of the Agreement, the Settlement,


and of this Judgment, to protect and effectuate this Judgment, including any


proceedings to enjoin the Releasing Parties from instituting, commencing, or


prosecuting the Released Claims against the Released Persons, and for any other


necessary purpose. Lead Plaintiffs, the Individual Defendants, and each Current


Equifax Stockholder are hereby deemed to have irrevocably submitted to the


exclusive jurisdiction of this Court, for the purpose of any suit, action, proceeding,


or dispute arising out of or relatmg to the Settlement or the Agreement, includmg


the exhibits thereto, and only for such purposes. Without limiting the generality of


the foregoing, and without affecting the finality of this Judgment, the Court retains


exclusive jurisdiction over any such suit, action, or proceeding.




                                        -6-
      Case 1:18-cv-00317-TWT Document 140 Filed 06/22/20 Page 7 of 7




      13. In the event that the Settlement does not become effective in accordance


with the terms of the Agreement, this Judgment shall be vacated, and all orders


entered and releases delivered in connection with the Agreement and this Judgment


shall be null and void, except as otherwise provided for in the Agreement, and the


Parties shall be returned to their respective positions immediately prior to the


execution of the Agreement.


      14. Judgment shall be, and hereby is, entered dismissing the Consolidated


Action with prejudice and on the merits. The Court finds that this Order and Fmal

Judgment is a final, appealable judgment and should be entered forthwith by the

Clerk in accordance with Rule 58 of the Federal Rules of Civil Procedure.


      IT IS SO ORDERED.

DATED: ^^AX- J?^ ^o^o -/^Sv^Ad. -^r^^^^
          ^ The Honorable Thomas W. Thrash, Jr.
                                      Chief United States District Judge




                                       -7-
